Citation Nr: 1823156	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  09-15 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to disability evaluations in excess of 10 percent for the period prior to September 10, 2012, and in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus (flatfoot), plantar fasciitis, and metatarsalgia, to include entitlement to separate compensable disability evaluations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from February 1957 to January 1959. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Wichita, Kansas, Regional Office (RO) which denied a disability evaluation in excess of 10 percent for the Veteran's bilateral flatfoot (pes planus).  In June 2010, the Veteran was afforded a hearing before the undersigned Acting Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.  In August 2010, the Board remanded the Veteran's appeal to the Agency of Original Jurisdiction (AOJ) for additional action. 

In March 2012, the Board denied an evaluation in excess of 10 percent for the Veteran's flat feet.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In January 2013, the AOJ increased the evaluation for the Veteran's bilateral flatfoot from 10 to 30 percent and effectuated the award as of September 10, 2012. 

In February 2013, the Court vacated the March 2012 Board decision and remanded the Veteran's appeal to the Board for additional action consistent with its decision. In August 2013 and April 2014, the Board remanded the Veteran's appeal to the AOJ for additional action.

In December 2014, the Board denied an evaluation in excess of 10 percent for the Veteran's bilateral flatfoot for the period prior to September 10, 2012; granted a 50 percent evaluation for that disability for the period from September 10, 2012, to October 6, 2013; and denied an evaluation in excess of 30 percent for the period on and after October 7, 2013, for that disability.  The Veteran subsequently appealed to the Court. 

In February 2016, the Court vacated those portions of the December 2014 Board decision which denied an evaluation in excess of 10 percent for the period prior to September 10, 2012, and an evaluation in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus and remanded those issues to the Board for additional action consistent with its decision.  In August 2016, the Board remanded the issues of an evaluation in excess of 10 percent for the period prior to September 10, 2012, and an evaluation in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus to the AOJ for additional action. 

In October 2015, the AOJ recharacterized the Veteran's service-connected bilateral foot disorder as bilateral foot metatarsalgia evaluated as 30 percent disabling.  In March 2017, the AOJ recharacterized the Veteran's service-connected bilateral foot disorder as bilateral plantar fasciitis with metatarsalgia; granted service connection for both right foot hammertoes and left foot hammertoes; assigned noncompensable evaluations for those disabilities; and effectuated the awards as of September 9, 2009. 

The Board observes that the Veteran's bilateral flatfoot (pes planus) clearly represents a distinct disability separate and apart from his bilateral foot plantar fasciitis and metatarsalgia.  At the time of the October 2015 rating decision which recharacterized the Veteran's service-connected bilateral foot disability, service connection had been in effect for bilateral flatfoot (pes planus) since October 1983 and thus was protected.  38 C.F.R. § 3.957 (2017). (Service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.)  Given these facts, the Board construes the October 2015 rating decision as an expansion of the Veteran's service-connected bilateral foot disability to include plantar fasciitis and metatarsalgia rather than an ineffective attempt to sever service connection for bilateral flatfoot (pes planus) and has accordingly recharacterized the issue on appeal. 

In July 2017 the Board remanded the claim for further development.   The case is now returned for appellate review.

After the case was recertified to the Board, additional evidence was added to the record that had not been considered by the RO in conjunction with this appeal.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the Veteran waived RO jurisdiction over the evidence in March 2018. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).


FINDINGS OF FACT

1.  Prior to September 10, 2012, the most competent and credible evidence of record did not indicate objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, swelling on use or characteristic callosities; the disability did not at least approximate severe flat feet.  As for whether his service-connected pes planus disability aggravated his metatarsalgia and bilateral hammer toes, the record shows that all impairment related to metatarsalgia and hammer toes, including any impairment due to aggravation from pes planus that was clinically present prior to 2013, is contemplated by the ratings assigned for these disabilities.

2.  Beginning October 7, 2013, symptoms revealed pain on manipulation and use accentuated, but there no evidence of marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation; the disability did not approximate greater than severe pes planus.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a bilateral foot disability prior to September 10, 2012, were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 - 5284 (2017).

2.  The criteria for a rating in excess of 30 percent for a bilateral foot disability as of October 7, 2013, but not earlier, were not met.  38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276 - 5284 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The requirements of 38 U.S.C. § 5103 and 5103A (2012) have been met.  By correspondence dated in October 2008, VA notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The October 2008 letter also notified the Veteran as to how VA assigns disability ratings and effective dates. 

VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C. § 5103A and 38 C.F.R. 
§ 3.159(c).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured. 

The Veteran has been medically evaluated in conjunction with his claim for an increased rating for bilateral foot disability in November 2008, September 2010, November 2012, December 2012, October 2013, May 2014, August 2015, December 2016, September 2017, and January 2018.  The VA examiners recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The examinations of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2014); Barr, 21 Vet. App. at 312.  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

VA afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

As noted in the introduction, the claim was remanded several times for further development.  In reviewing the record, the Board finds substantial compliance with the remand directives as concerns these issues.  See Dyment v. West, 13 Vet. App. 141 (1999).

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Rating

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Under the anti-pyramiding provision of 38 C.F.R. § 4.14 , the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided.  The Court held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of, or overlapping with, the symptomatology of the other conditions. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

The Veteran is currently rated 10 percent, effective prior to September 10, 2012, and 30 percent, effective October 7, 2013, under Diagnostic Code, 5276.  Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate acquired flatfoot with weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral.  

A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

A 50 percent rating is warranted for pronounced bilateral pes planus, characterized by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendon Achilles on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. §  4.71a (2017).

The Veteran is diagnosed with pes planus, plantar fasciitis, metatarsalgia, and hammertoe.  Diagnostic Code 5279 provides a rating for metatarsalgia.  The highest available rating under Diagnostic Code 5279 is 10 percent.  Diagnostic Code 5282 provides a rating for hammertoe.  The highest possible rating under Diagnostic Code 5282 is 10 percent.  Higher ratings are not available for hammertoes or metatarsalgia.  38 C.F.R. § 4.71a, Diagnostic Codes 5279, 5282 (2017).  The Veteran is not diagnosed with foot disabilities that would require a rating under Diagnostic Codes 5277, 5278, 5280, 5281, 5283, or 5284 and as a result these Diagnostic Codes are not discussed.  

Prior to September 10, 2012

At a November 2008 VA examination, the Veteran reported that bilateral symptoms included pain, fatigability, and lack of endurance.  The Veteran also reported used of orthotics that did not provide relief.  However, it was noted that diabetic type shoes offered him partial relief.  Examination revealed painful motion with flexion of the left foot and manipulation of the heal; inward bowing of the Achilles alignment with both weight bearing and non-weight bearing that was partially correctable with manipulation.  There was no pain or spasm on manipulation, forefoot malalignment, or midfoot malalignment.  There was no evidence of swelling, but the examination did reveal moderate pronation and the arch was present both weight and non-weight bearing.  The weight bearing line was medial to the great toe.  The findings on examination of the right foot were the same except the right heel valgus was not correctible by manipulation and there was only a minimal arch with non-weight and weight bearing.  

Medical Treatment Records through March 2009 reveal reports and symptoms similar to what was reported in the November 2008 VA examination.  During an August 2009 podiatry consult, the Veteran was prescribed Doctor Comfort boots and custom orthotics with good results.  Neurological examination of the Veteran's feet showed sensation at 10/10 bilaterally using a 10g monofilament.  Pedal pulses were audible with handheld Doppler bilaterally.  The Veteran's skin was warm to touch with no open lesions, erythema, or edema notes.

It was not until March 2010 there was indication of metatarsalgia secondary to custom orthotics.  In June 2010, the Veteran testified that his bilateral foot disability had increased in severity.  The Veteran also reported ankle swelling and treatment, which provided little relief.  September 2010 medical treatment records revealed increased pain with inserts.

A September 2010 VA examination noted pain and tenderness, but no evidence of swelling or callosities in the left and right foot.  There was inward bowing of the Achilles alignment with both weight bearing and non-weight bearing and moderate pronation with both feet.  There was no evidence of marked pronation or abduction or extreme tenderness of plantar surfaces of the feet.  The Veteran's primary care physician found that he had metatarsalgia of both feet with.  Custom orthotics initially relieved symptoms, but the symptoms were noted as reoccurring after July 2010.  A podiatrist opined the etiology of the metatarsalgia was hammertoes.

January 2011 and February 2011 podiatry consult notes both indicate that the "fat pad on the plantar aspect of each metatarsal" continued to be atrophied.  A February 2011 primary care physician note indicated the Veteran thought that he still had some foot pain and the impression was noted as stable foot pain.

In a February 2011 podiatry consult note, the Veteran indicated that the inserts provided to him were "ill fitting."  The Veteran rated his pain as a 4/10 bilaterally.  Hammertoes were noted bilaterally with no complications.

The evidence of record, prior to September 10, 2012 more closely approximates a rating of 10 percent under 5276 consistent with reported symptoms of the Veteran's previously diagnosed bilateral flat feet.  While the Veteran did exhibit moderate pronation as well as pain on manipulation and use accentuated, there was no indication of swelling on use or characteristic callosities which are both components that are necessary for a 30 percent rating.  

The Court's February 2016 memorandum decision noted that the Veteran argued that a May 2014 medical opinion was in adequate because the examiner did not determine whether the Veteran's pes planus aggravated his hammer toes and metatarsalgia prior to October 2013 when pes planus was clinically present.  See February 2016 U.S. Court of Appeals for Veterans Claims memorandum decision, p. 4.  

In response to the Board's August 2016 remand, the Veteran was provided with a VA medical opinion in December 2016.  The examiner noted that review of the medical records from the service treatment records in 1958 to present indicated diagnosis and treatment for bilateral "painful arches-intrinsic muscles."  The examiner noted that there are 10 intrinsic muscles located in the sole of the feet that act collectively to stabilize the arches of the foot, and individually to control the movement of the digits.  The examiner found that it was reasonable to conclude that the Veteran was treated for what is now called plantar fasciitis and continued to experience pain associated with the same.  The examiner noted that per bilateral foot radiographs from 2008 to 2016 there was no evidence of pes planus.  Again, it was noted that the Veteran was diagnosed with "painful arches-intrinsic muscles" in 1958, which the examiner determined to be known as plantar fasciitis.  The examiner noted that the Veteran developed degenerative joint disease of the bilateral first metatarsophalangeal joints, which was first identified in radiographs in 2012.  It was noted that the development of degenerative joint disease is the most common form of arthritis and should be considered a development of age.  The examiner also noted that the Veteran was diagnosed with bilateral hammer toes, which was commonly due to wearing shoes that do not fit properly, degenerative joint disease, pressure from a bunion, an unusually high arch, or toe injury.  It was noted that the Veteran did not have evidence of bunions, injury, or a high arch.  

The examiner determined that it was less likely than not that the Veteran had a current foot-related disorder, including any metatarsalgia and hammer toes related to active service.  The rationale was that the Veteran was diagnosed with bilateral hammer toes and metatarsalgia in 2009.  It was noted that metatarsalgia was commonly used to describe pain at the plantar surface of the distal diaphysis of the second and third metatarsals.   Older patients were at greater risk of developing metatarsalgia; and per the Veteran's service treatment records, the Veteran did not have evidence of metatarsalgia, bunions, injury, or a high arch.  

As for whether it was at least at least as likely as not that the Veteran had a foot-related disorder, including metatarsalgia and hammer toes, that was proximately due to or aggravated by a service-connected disability, including any pes planus prior to September 2012, the examiner found that the Veteran did not have, nor had he ever had, pes planus, which was supported by multiple radiographs from 2009 to 2016.  The examiner noted that he was diagnosed with metatarsalgia and hammer toes in 2009.  Additionally the Veteran had developed bilateral first metatarsophalangeal degenerative joint disease.  The examiner found that there was no evidence these conditions existed during service.  The Veteran was treated for arch pain and intrinsic muscle pain, later known as plantar fasciitis.  He continued to experience chronic plantar fasciitis pain, which was not alleviated with inserts/ orthotics.

The RO granted service connection for hammer toes of the bilateral feet in a March 2017 rating decision, assigning noncompensable ratings, effective September 9, 2009, based on single toes being affected under Diagnostic Code 5282.

On review of the record, the medical evidence shows that the Veteran's foot pain has been diagnosed as plantar fasciitis, rather than pes planus.  Nonetheless, as noted in the introduction, the Veteran has a protected rating for pes planus, whether or not it is now clinically present.  The Veteran's service-connected bilateral flatfoot (pes planus) has been in effect since October 1983 and thus is protected.  38 C.F.R. § 3.957 (2017). (Service connection for any disability which has been in effect for 10 or more years will not be severed except upon a showing that the original grant was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.)  As for whether his service-connected pes planus disability aggravated his metatarsalgia and bilateral hammer toes, the record shows that all impairment related to metatarsalgia and hammer toes, including any impairment due to aggravation from pes planus that was clinically present prior to 2013, is contemplated by the ratings assigned for these disabilities. 

Accordingly, the Board finds that the criteria for the increased rating in excess of 10 percent prior to September 10, 2012 were not met.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

As of October 7, 2013

In a October 2013 VA examination, the Veteran reported pain accentuated on use, and pain on manipulation of both feet that was also accentuated on manipulation.  There was no swelling on use or characteristic calluses.  The Veteran's symptoms were not relieved by arch supports.  There was no marked pronation of the feet and the weight-bearing line did not fall over or medial to the great toe.  There is no inward displacement and severe spasm of the Achilles tendon or extreme tenderness of the plantar surfaces of the feet.  The examination noted a diagnosis of metatarsalgia secondary to hammer toes in 2009.  Current foot and ankle x-rays did not indicate bilateral pes planus for which the Veteran was diagnosed in 1957, but did indicate degenerative joint disease.  As a result, it was concluded that it is less likely than not that the Veteran's foot disabilities and symptoms were related to his 1957 diagnosis of service connection.  Hammertoes would not be secondary to pes planus as they are separate condition of distinctly separate time frames.  The examiner noted that the hammertoes, metatarsalgia, and early degenerative joint disease account for the Veteran's bilateral foot pain present during this examination.

In an August 2015 VA examination, the Veteran reported that his condition had worsened.  The Veteran stated that he experienced more pain making it difficult to walk and stand.  Orthotics were no longer helping to decrease the pain of either foot.  The Veteran reported ongoing pain bilaterally including throbbing pain radiating up through the knees and sometimes the lower back.  The examiner noted pain on use of both feet, as well as manipulation.  There was no indication of swelling or characteristic callouses.  The examiner noted extreme tenderness on the plantar surfaces of both feet.  The Veteran used arch supports, but reported that symptoms were not relieved.  The weight bearing line for both feet does not fall over the medial toe, there is no marked pronation, no deformity, no inward bowing of the Achilles tendon, or marked inward displacement.  The examiner indicated no flat feet, but that metatarsalgia was present in both feet.  The examiner noted bilateral foot pain which contributes to functional loss.  There was pain on movement, weight-bearing, non weight-bearing, disturbance of locomotion, and interference with standing.  The examiner stated that the Veteran's feet were so painful he would barely allow them to be touched.  The Veteran was diagnosed with generalized foot pain/metatarsalgia bilaterally.

VA medical records throughout 2016 note ongoing bilateral foot pain.  The Veteran indicated that orthotics did not relieve pain.  A December 2016 VA examination noted diagnoses of metatarsalgia, hammertoe, plantar fasciitis, and arthritis.  The Veteran reported that his condition had not improved since the August 2015 VA examination.  He still experienced pain with walking and standing.  There was pain on manipulation with both feet, but no indication of swelling on use or callouses.  The examiner indicated there was no extreme tenderness of plantar surfaces on either foot.  The weight bearing line of both feet did not fall over or medial to the great toe.  There is no inward bowing of the Achilles tendon and no inward displacement.  There was pain on movement, weight bearing, and disturbance of locomotion.  

A September 2017 VA examination revealed pain on use and manipulation of both feet.  There was no swelling or characteristic callouses.  There was extreme tenderness on the plantar surfaces of both feet.  The examiner noted that the tenderness was improved for both feet by the use of orthotics.  Neither foot exhibited marked deformity, marked pronation, marked inward displacement , or severe spasm of the Achilles tendon.  The weight bearing line did not fall over or medial to the great toe.  The Veteran exhibited pain with weight-bearing and interference with standing.  The examiner opined that the Veteran did not have pes planus, but plantar fasciitis and metatarsalgia.  The examiner noted accentuated pain on use of both feet, as well as pain accentuated on manipulation.  Pain was relieved bilaterally by arch supports.

A January 2018 VA examination revealed diagnosis of bilateral flat feet, plantar fasciitis, and hammertoes.  The Veteran reported that his feet hurt whenever he would use them.  He stated that he could no longer do yard work or house work.  The Veteran reported being  able to walk a half a mile per day although he would have to stop to rest his feet every ten minutes.  The examiner noted accentuated pain on use and pain accentuated on manipulation of the feet.  There is no indication of swelling on use or characteristic calluses.  Both feet indicated extreme tenderness of plantar surfaces.  There was no marked pronation or marked deformity in either foot.  Weight-bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked inward displacement and sever spasm of the Achilles tendon.  Hammertoe was present on the right foot's second, third, and fourth toe, and the left foot's second and third toe.  Contributing factors of the disability were pain on weight-bearing and non weight-bearing, deformity, disturbance of locomotion, interference with sitting, interference with standing, and lack of endurance.

The evidence of record, as of October 7, 2013 more closely approximates a rating of 30 percent under 5276 consistent with reported symptoms of the Veteran's previously diagnosed bilateral flat feet.  The Veteran has consistently reported pain on use of both feet.  The August 2015, September 2017, and January 2018 VA examinations all noted extreme tenderness of the plantar surfaces of the feet.  However, each examination has also noted that there was no marked deformity or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Board notes that there was an absence in each of the examinations of swelling on use and characteristic callosities, both of which are required for a rating of 30 percent.  However, in the December 2016, September 2017, and January 2018 the Veteran exhibited accentuated pain on use and accentuated pain on manipulation.

There have been clear diagnoses of metatarsalgia and hammertoes.  As noted, the RO granted separate noncompensable ratings for hammertoes under Diagnostic Code 5276.  The Veteran's metatarsalgia is related to his now service connected hammertoes.  However, the Veteran will not be provided a separate rating for metatarsalgia, as this disability includes symptoms of pain on use, which is the type of impairment contemplated under Diagnostic Code 5276.  The highest possible rating for metatarsalgia under Diagnostic Code 5279 is 10 percent.  

The Board finds that because the criteria classify foot disabilities based on pain with motion, that all possible symptomatology has been considered by the rating criteria, which are adequate to rate the disability and consideration of referral for the assignment of an extraschedular rating for a foot disability is not warranted.  Furthermore, frequent hospitalization and marked interference with employment are not shown.  38 C.F.R. § 3.321(b)(1) (2017).

Accordingly, the Board finds that the criteria for the increased rating in excess of 30 percent as of October 7, 2013, but not earlier, were not met.  Therefore, the claim for increase is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to disability evaluations in excess of 10 percent for the period prior to September 10, 2012, and in excess of 30 percent for the period on and after October 7, 2013, for the Veteran's bilateral pes planus (flatfoot), plantar fasciitis, and metatarsalgia, to include entitlement to separate compensable disability evaluations, is denied.




____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


